19-22312-rdd        Doc 2629        Filed 10/23/20 Entered 10/23/20 14:47:04                      Main Document
                                                Pg 1 of 6



ICE MILLER LLP
Jason M. Torf, Esq.
Michael W. Ott, Esq.
200 W. Madison Street
Suite 3500
Chicago, IL 60606
Telephone: 312-726-6244
Email: Jason.Torf@icemiller.com
       Michael.Ott@icemiller.com

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    In re:
                                                          Chapter 11
    WINDSTREAM HOLDINGS, INC., et
                                                          Case No.: 19-22312 (RDD)
    al.,1
                                                          (Jointly Administered)
                                       Debtors.


         APPLICATION FOR ALLOWANCE AND PAYMENT OF NITEL, INC.’S
         ADMINISTRATIVE EXPENSE CLAIMS AGAINST VARIOUS DEBTORS

         Nitel, Inc. (“Nitel”), by and through its undersigned counsel hereby applies (this

“Application”) for the allowance and payment of an administrative expense claim in the total

amount of $322,675.98 pursuant to section 503(b) of Title 11 of the United States Code (the

“Bankruptcy Code”). In support of its request, Nitel respectfully states as follows:

                                                BACKGROUND

         1.       On February 25, 2019 (the “Petition Date”), the above-captioned debtors

(collectively, the “Debtors”), filed voluntary petitions for relief under chapter 11 of the Bankruptcy

Code with the United States Bankruptcy Court for the Southern District of New York (the


1
  The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
number of Debtors in these chapter 11 cases, for which joint administration has been granted, a complete list of the
debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A complete
list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these chapter 11 cases
is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.



C\1425408.2
19-22312-rdd       Doc 2629    Filed 10/23/20 Entered 10/23/20 14:47:04         Main Document
                                           Pg 2 of 6



“Court”). The Debtors have continued to operate their businesses as debtors-in-possession

pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

       2.      On June 26, 2020, the Court entered its order confirming the First Amended Joint

Chapter 11 Plan of Reorganization of Windstream Holdings, Inc., et al., Pursuant to Chapter 11 of

the Bankruptcy Code (Doc. 2243) (as confirmed and supplemented, the “Plan”).

       3.      As of the Petition Date, Nitel was a party to service contracts with four of the

Debtors pursuant to which Nitel provided telecommunications services to the Debtors:

                   That certain Service Agreement, dated as of December 14, 2005, between Nitel
                    and Windstream NuVox, LLC, as successor to FDN Communications;

                   That certain Service Agreement, dated of March 11, 2010, between Nitel and
                    Paetec Communications, LLC;

                   That certain Service Agreement, dated as of March 11, 2010, between Nitel and
                    Windstream Iowa Communications, LLC, as successor to Iowa
                    Telecommunications Services, Inc.; and

                   That certain Service Agreement, dated as of November 15, 2011, between Nitel
                    and EarthLink Business, LLC, as successor to One Communications Corp.

(collectively, the “Service Agreements”). These Service Agreements are listed as assumed

contracts 6,927-6,930 on Exhibit A to the Plan (See Doc. 1973).

                              POST-PETITION AMOUNTS DUE

       4.      As of the date hereof, Nitel is owed a total of $322,675.98, comprised of the

following amounts that came due under each of the Service Agreements post-petition:

               Debtor-Counterparty                                Amount Due
               Windstream NuVox, LLC                              $3,125.57
               Paetec Communications, LLC                         $27,371.21
               Windstream Iowa Communications, LLC                $2,024.18
               Earthlink Business, LLC                            $290,155.02
               Total                                              $322,675.98




                                                2
19-22312-rdd       Doc 2629       Filed 10/23/20 Entered 10/23/20 14:47:04                  Main Document
                                              Pg 3 of 6



Summaries of the invoices and credits for each of the individual Debtor-Counterparties are

attached hereto as Exhibits A-D, respectively.2

        5.       Pursuant to section 503(b)(1) of the Bankruptcy Code, “[a]fter notice and a hearing,

there shall be allowed administrative expenses . . . including—the actual, necessary costs and

expenses of preserving the estate . . . .” 11 U.S.C. § 503(b)(1)(A). Since the Petition Date, the

Debtors have enjoyed the benefits of the Service Agreements, as evidenced by the fact that the

Debtors assumed the Service Agreements. Accordingly, Nitel is entitled to immediate payment

under section 503(b)(1)(A).

                                    RESERVATION OF RIGHTS

        6.       Nitel expressly reserves the right to amend, supplement, or modify this Application

to assert additional amounts due. Nitel further reserves all rights and claims it may have under the

Service Agreements and applicable law for indemnification, subrogation, recoupment, or setoff

against the Debtors. Nothing herein should be considered a waiver or release of any rights and

claims Nitel may have against the Debtors or anyone else.

                                [Remainder of Page Intentionally Blank]




2
         The Service Agreements, invoices, and other supporting documentation are voluminous and will be made
available to the Court and the Debtors upon request and to other parties-in-interest on reasonable request.

                                                      3
19-22312-rdd      Doc 2629      Filed 10/23/20 Entered 10/23/20 14:47:04          Main Document
                                            Pg 4 of 6



         WHEREFORE, for the reasons set forth above, the Nitel requests that this Court enter an

order:

         A.      Allowing an administrative expense claim in favor of Nitel and against the Debtors

in the amount of $322,675.98; and

         B.      Granting such other and further relief as may be appropriate under the

circumstances.

Dated October 23, 2020

                                              /s/Jason M. Torf
                                              Jason M. Torf
                                              Michael W. Ott
                                              ICE MILLER LLP
                                              200 W. Madison Street
                                              Suite 3500
                                              Chicago, IL 60606

                                              Attorneys for Nitel, Inc.




                                                 4
19-22312-rdd          Doc 2629        Filed 10/23/20 Entered 10/23/20 14:47:04                    Main Document
                                                  Pg 5 of 6



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

     In re:
                                                           Chapter 11
     WINDSTREAM HOLDINGS, INC., et
                                                           Case No.: 19-22312 (RDD)
     al.,3
                                                           (Jointly Administered)
                                         Debtors.


                   [PROPOSED] ORDER GRANTING APPLICATION
                 FOR ALLOWANCE AND PAYMENT OF NITEL, INC.’S
           ADMINISTRATIVE EXPENSE CLAIMS AGAINST VARIOUS DEBTORS

           Upon consideration of the Application for Allowance and Payment of Nitel, Inc.’s

Administrative Claims Against Various Debtors (Doc. No. ____) (the “Application”) seeking the

allowance of an administrative expense claim pursuant to Section 503(b)(1)(A) of the Bankruptcy

Code; due and proper notice having been provided; and after due deliberation and finding

sufficient cause for the relief granted herein;

           IT IS HEREBY ORDERED THAT:

           1.       The Application is granted as set forth herein.

           2.       Nitel, Inc. shall have an allowed administrative expense claim in the amount of

$322,675.98 equal in priority to all other administrative expense claims and to be paid pursuant to

the terms of the confirmed Plan.4




3
  The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
number of Debtors in these chapter 11 cases, for which joint administration has been granted, a complete list of the
debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A complete
list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these chapter 11 cases
is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.
4
    Capitalized terms used but not defined herein have the meanings ascribed to them in the Application.



C\1425408.2
19-22312-rdd     Doc 2629      Filed 10/23/20 Entered 10/23/20 14:47:04        Main Document
                                           Pg 6 of 6



       3.      This Court shall retain jurisdiction to hear and decide all matters arising from,

related to, or in connection with this Order.

Dated:                         , 2020
White Plains, New York


                                                THE HONORABLE ROBERT D. DRAIN
                                                UNITED STATES BANKRUPTCY JUDGE




                                                2
